 In the Matter of THE YOUNGSTOWN SHEET AND TUBE COMPANY ANDYOUNGSTOWN METAL PRODUCTS COMPANYandSTEELWORKERSORGANIZINGCOMMITTEE,LOCAL UNIONS Nos. 1008, 1011, 1418, 1462,1287, 2162, AND 2163,AFFILIATED WITH THECONGRESSOF INDUSTRIAL,ORGANIZATIONSCase No. C-1846.-Decided April' 25, 1941Jurisdiction:metal products. manufacturing: industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:,entered on stipulation.Mr. Oscar S. Smith, Mr. Norman F. Edmonds,andMr. Robert E.Greene,for the Board.Mr. Ernest S. Ballard, Mr. Preston C. King, Jr., Mr. Ralph E.Bowers,andMr. Owen Fairweather,of Chicago, Ill., andMr. J. C.Argetsinger,of Youngstown, Ohio, for the respondents.Mr. Lee Pressman,ofWashington, D. C., andMr. John L. Mayo,andMr. Joseph Germano,of Youngstown, Ohio, for the S. W. O. C.Mary M;Persinger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASESteelWorkersOrganizingCommittee,'hereincalledtheS.W. O. C., having filed with the National Labor Relations Board,herein called the Board, at Washington, D. C.,,pu-rsuant to permis-sion granted by the Board, charges and amended charges allegingthatYoungstown Sheet and Tube Company, Youngstown, Ohio,herein called the Sheet and Tube Company, had engaged and wasengaging in unfair labor practices within the meaning of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act, the1The amended charge, and -the supplement to the amended charge, were filed by theSW. O. C. on behalf of Lodges 1008, 1011, 1418, and 1462 of Amalgamated Associationof Iron, Steel & Tin Workers of North America. On or about July 25, 1940, these Unionssurrendered their charters and were rechartered as Local Unions 1008, 1011, 1418, and1462, Steel Workers Organizing CommitteeAlso newly chartered were Locals 1287, 2162,and 2163. Consequently, the second and third supplements to the amended charge recitedthat they were filed by the S. W. O. C. on behalf of Local Unions Nos 1008, 1011, 1418,1462, 1287, 2162, and 216331 N. L. R. B., No. 54.338 THE YOUNGSTOWN SHEET & TUBE COMPANY'339Board, on September 30, 1938, acting pursuant to Article II, Section37, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered the proceedings transferred to and continuedin the Eighth Region (Cleveland, Ohio).On December 4, 1939,the S.W. O. C. filed with the Regional Director for the EighthRegion a supplement, on February 10, 1941, a second supplement,2and on March 25, 1941, a third supplement to the amended charge..Upon the charges, amended charges, and supplements thereto, theBoard, by the Regional Director issued its complaint dated Febru-ary 17, 1941.On March 7, 1941, the Regional Director postponed thehearing from March 13 to March 24, 1941, and on March 20,postponed it further to March 30, 1941.On March 10, 1941, therespondents filed a Motion for Bill of Particulars, Motion to Strike,A Motion to Dismiss, and a Motion for Extension of Time to An-swer.On March 26, 1941, the Board, by the Regional Director, issuedan amendment to the complaint.The complaint, as amended, allegedthat the-'respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), and (3) and Section 2 (6) and (7) of the Act. Copies ofthe complaint, the amendment to the complaint, and notices ofhearing and postponements of hearing were duly served upon therespondents and the S. W. O. C.3With respect to the unfair labor practices, the complaint, asamended, alleged in substance (1) that the Sheet and Tube Companyhad established labor organizations at its Campbell, Brier Hill, In-diana Harbor, South Chicago, and Evanston plants, and the MetalProducts Company had established a labor organization at its, BrierHill plant, such organizations being known, respectively, as the Inde-pendent Society of Workers, Brier Hill Employees Association, Asso-ciation of Steel Employees, Indiana Harbor Plant (later changed toSteelMen's Union of America, Local #410) and Association ofSteelEmployees, South Chicago Plant, and that respondents haddominated and interfered with the formation and administration ofsuch organizations by contributing financial and other assistance andsupport, to. them and by suggesting to,' advising, urging, offeringinducements to, threatening, warning, and coercing their employees2 In its second supplement to the amended charge,the S W.0 C joined as respondentwith the Sheet and Tube Company,the Youngstown Metal Products Company, hereincalled the lletal Products Company and herein together with the Sheet and Tube Companyreferred to as the respondents3 Also served`-were the following organizations Independent Society'ofWorkers; BrierHill Employees Association,Steel Men'sUnion of America,Local 410;and Association ofSteel Employees,South Chicago PlantBy letters to the Regional Director dated March27 and 28,1941,these organizations acknowledged service of the complaint,notice ofhearing, and amendment to complaint,notified the Regional Director that the particularorganization had ceased to exist, and waived any and all rights to intervene in theproceedings441843-42-vol 3123 340DECISIONS OF NATIONAL LABOR RELATIONS, BOARDto join and assist the said organizations; (2) that the Sheet andTube Company had discriminated in regard to hire, tenure; termsand conditions of employment of its employees by discharging andrefusing to reinstateWalter Halatek, Mike Horvath, and MichaelPotapea, and by demoting 'and then laying off or discharging An-thony Meley and Raffaele Buzzaco, thereby' discouraging membershipin the S. W. O. C.; (3) that -the respondents had interrogated their,employees concerning their membership in the S. W. O. C., hadadvised, urged, offered inducements to, threatened, and warned theiremployees to refrain from joining, assisting, or retaining membershipin the S. W. O. C., had by dissemination of propaganda ridiculed,disparaged, and condemned the S. W. O. C. and its leaders, had spiedupon its employees, and had during the course of a strike, endeavoredto foment a back-to-work movement among members, of ,, the S. W.O. C.; (4) that the respondents had, by reason of the above-men-tioned acts and later acts, provoked and prolonged a strike amongits employees at all the plants; (5) that the respondents had dis-.charged and/or refused to reinstate to their former or to substan-tially equivalent positions some 156 named employees at the Campbelland Brier Hill plants who had duly applied for reinstatement fol-lowing said strike, for the reason that such employees had joinedand assisted the S. W. O. C.; (6) that the respondents had laid offor discharged some 96 named employees at the Campbell, Brier Hill,and Indiana Harbor plants, and had at all times since failed andrefused to reinstate them to their former or substantially equivalentpositions, for the reason that such employees had joined and assistedthe S. W. O. C.; (7) that the Sheet and Tube Company had, at alater date, demoted or laid off at its Campbell plant some 27 namedadditional employees for the reason that they had joined and assisted,the S. W. O. C.; (8) and that the respondents had, by the foregoingand other acts, interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On March 29, 1941, the respondents, the S. W. O. C., the RegionalDirector, and counsel for the Board entered into a stipulation insettlement of the case.The stipulation provides as follows :STIPULATIONIt is hereby stipulated and agreed by and among The Youngs-town Sheet and Tube Company and Youngstown Metal Products,.Company, (hereinafter referred to as Respondents), and SteelWorkers Organizing Committee, Local Unions No. 1008, 1011,1418, 1462, 1287, 2162, and 2163, affiliated with'the Congress ofIndustrial Organizations, (hereinafter referred to as the Union) ; THE YOUNGSTOWN SHEET &' TUBE COn4PA.NY-341and Oscar S. Smith, Regional Director, Eighth Region, NationalLabor Relations Board; and -Norman F. Edmonds and RobertE. Greene, Attorneys for the National Labor Relations Board,Eighth Region, that :1.Upon an Amended Charge, dated August 8, 1938, a Supple-ment to the Amended Charge dated December 4, 1939, and aSecond Supplement to Amended Charge, dated February 10,1941, the National Labor Relations Board (hereinafter referredto as the Board), by Oscar S. Smith, Regional Director for theEighth Region, Cleveland, Ohio, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,49 Stat. 449 (hereinafter referred to as the Act), and pursuantto its Rules and Regulations, Series 2, as amended, issued itsComplaint and Notice of Hearing on February 17, 1941; againstRespondents.Said hearing was postponed from March 13, 1941,toMarch 24, 1941, and again to March 31, 1941.On March 10,'1941,Respondents filed with the Board their Motion for Billof Particulars, two Motions to Strike, Motion to Dismiss or Strike,and Motion for Extension of Time to Answer. On March 25,1941, the Union filed its Third Supplement to Amended Chargeand the Board, by its Regional Director, with the consent of Re-spondents, issued its Amendment to Complaint on March 26, 1941.II.All parties hereto acknowledge service of the Complaintand Notice of -Hearing, Amendment ,to Complaint, AmendedCharge, Supplement to Amended Charge of August 4, 1938, Sec-ond Supplement to Amended Charge of August 4, 1938, ThirdSupplement to Amended Charge of August 4, 1938, Respondents'Motion for Bill of' Particulars, Respondents' two Motions toStrike, Respondents' Motion to Dismiss or Strike, Respondents'Motion for Extension of Time to Answer, copy of Board's Rulesand Regulations, Series 2' as amended, and Notices of postpone-ment of hearing, and expressly waive further pleadings hereinand the making of findings of fact and conclusions of law bythe Board.III. Respondents are corporations existing under-'and by vir-tue of the laws of the State of Ohio.Respondent, The Youngs-town Sheet and Tube Company operates plants located at: (1)Campbell and Struthers, Ohio (hereinafter called the CampbellPlant) ; (2) Youngstown, Ohio (hereinafter, called the BrierHill Plant) ; (3) East Chicago, Indiana (hereinafter called theIndiana Harbor Plant) ; and (4) South Chicago, Illinois (here-inafter called the South Chicago Plant).Youngstown Metal Products Company operates a plant located',at Girard, Ohio, adjacent, to the Brier Hill Plant referred to,above. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. Respondents are corporations engaged in the business ofmanufacturing, processing, selling and distributing iron, steeland other metal products at their several plants.V. Respondent, The Youngstown Sheet and Tube Company,did during the calendar year of 1940, purchase iron, steel andother products for use, in the operation of its several plantsreferred to above, valued in excess of Forty Eight Million Dollars($48;000,000.00).In excess of 50% of "these various productswas purchased outside of the States in which these various plantsare located and` shipped to these various plants.VI. Respondent, The Youngstown Sheet and` Tube Company,did during the calendar year of 1940, manufacture or process atits several plants various iron, steel and other products, the valueof which was in excess of One Hundred Twenty-Two MillionDollars ($122,000,000.00).In excess of 50% of the various prod-ucts manufactured by Respondent, The Youngstown Sheet and-Tube Company, at its several plants during this period wasshipped to points outside of the States in which its plants arelocated.VII. Respondent, Youngstown Metal Products Company, isand has been since March 4, 1935, a wholly owned subsidiaryof The Youngstown, Sheet and Tube Company, and is locatedat Girard, Ohio, adjacent to the Brier Hill Plant of The Youngs-town Sheet and Tube Company; and did, during the calendaryear of 1940, purchase iron, steel and other products for use inthe operation of its plant in Girard, Ohio, none of which prod-ucts were purchased outside of the State of Ohio.VIII. Respondent, Youngstown Metal Products Company, did,during the calendar year of 1940, manufacture or process variousiron, steel and other products, the value of which was in excessofOne Million Dollars ($1,000,000.00).Approximately - 85%of these various products was sold and shipped by Respondent,Youngstown Metal Products Company to points outside theState of Ohio.IX. Respondents agree, for the purpose of this proceeding only,that they are engaged in interstate commerce within the meaningof Section 2 (6) of the Act, and that their activities affect com-merce within the meaning of Section 2 (7) of the Act.X. The plans known as 'Representation of Employees, lo-cated at the Campbell, Brier Hill, Indiana Harbor and SouthChicago Plants; The Independent Society of Workers at thePlants of Youngstown Sheet And Tube Company, located at theCampbell Plant; the Brier Hill Employees' Association ; theAssociation of Steel Employees at the Indiana Harbor Plant;the Association of Steel Employees at the South Chicago-Plant; THE YO,UNGSTOWNSHEET & TUBECOMPANY343and the Steel Men's Union of America, Local #410, located atthe Indiana Harbor Plant, were labor organizations within themeaning of Section 2 (5) of the Act.All the above labor organizations voluntarily dissolved priorto the date of this Stipulation.XI. SteelWorkers Organizing -Committee, and its LocalUnions Nos. 1008, 1011, 1418, 1462, 1287, 2162 and 2163, are,and the predecessors of said Local Unions, Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, LodgesNos. 1008, 1011, 1418 and 1462, were, labor organizations withinthe meaning of Section 2 (5) of the Act.XII. This Stipulation, together with the documents listedbelow, may be filed with the Chief Trial Examiner of the BoardatWashington, D. C. and when so filed shall constitute the en-tire record in this case :1.Amended Charge of August 4, 1938.2:Supplement to Amended Charge of August 4,1938.3.Second Supplement to Amended Charge of August 4, 1938.4.Third Supplement to Amended Charge of August 4, 1938.5.Complaint and Notice of Hearing.6.Amendment to Complaint.7.Notices of Postponement of Hearing.8.Respondents' Motion for Bill of Particulars, two Motionsto Strike,Motion to Dismiss or Strike, and Motion forExtension of Time to Answer.9.Copy of the Board's Rules and Regulations, Series 2, asamended.10.Letter to Oscar S. Smith, Regional Director, Eighth Re-gion,National Labor Relations Board, from The Inde-pexdent Society of Workers at the Plants of YoungstownSheet-And Tube Company, dated March 28, 1941.11.Letter to Oscar S. Smith, Regional Director, Eighth Re-gion,,National Labor Relations Board, from the BrierHill Employees' Association, dated March 28, 1941.12.Letter to Oscar S. Smith, Regional Director, Eighth Re-gion,National Labor Relations Board, from the SteelMen's Union of America, Local #410, formerly knownas the Association of Steel Employees, located at the Indi-ana Harbor Plant, dated March 27, 1941.13.Letter to Oscar S. Smith, Regional Director, Eighth Re-gion,National Labor Relations Board, from the Asso-ciation of Steel Employees, located at the South ChicagoPlant, dated March 27, 1941. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDXIII. The Board shall make no findings of fact other thanthose agreed upon in Sections I through XII, inclusive, hereof.XIV. Upon the basis of such findings of fact as it may make,this Stipulation and the entire record in this case, and pursuantto Section 10 (c) of the National Labor Relations Act, the Board'may order that Respondents, their officers, agents, successors andassigns :1.Shall not :(a) Interfere with, restrain, or coerce their employees in theexercise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, or to engage in, concerted activities,for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.(b)Discouragemembership in SteelWorkers OrganizingCommittee, Local Unions Nos. 1008, 1011, 1418, 1462, 1287, 2192,2163, or any other labor organizations of their employees, by dis-crimination in regard to hire or tenure of employment or anyterm or condition of employment.(c)Dominate or interfere with the formation or administra-tion of, or contribute financial or other support to, the plansknown as Representation of Employees, located at the Campbell,BrierHill, Indiana Harbor, and South Chicago Plants; TheIndependent Society of Workers at the Plants of YoungstownSheet And Tube Company, located at the Campbell Plant; theBrier Hill Employees' Association; the Association of Steel Em-ployees at the Indiana Harbor Plant; the Association of SteelEmployees at the South Chicago Plant; the Steel Men's Unionof America, Local #410, located at the Indiana Harbor Plant,or any other labor organization of their employees.2.Shall take the following affirmative action to effectuate thepolicies of the Act :(a)Offer to those persons- listed in Appendix "A" hereof(except'as,otherwise indicated therein) immediate and full rein-statement to the same positions which they held immediatelyprior to May 26, 1937, or to substantially equivalent positions,without prejudice to their seniority or other rights or privileges,subject to the Reinstatement Procedure set forth in Appendix"B" hereof.(b)Make whole those persons named in Appendix "A" hereoffor any and all losses of pay resulting from their discharges,lay. offs or demotions by Respondents, or because of Respondents'refusal to reinstate them after the strike which started on May26, 1937, by payment to them of the aggregate sum of One Hun- THE YOUNGSTOWN SHEET & TUBE COMPANY345dred Fifty Thousand Dollars ($150,000) ; such sum shall be placedin escrow, within ten days of receipt by Respondents of a copyof this Order, with the Regional Director, Eighth Region, Na-tional Labor Relations Board, and shall be distributed by saidRegional Director to said persons, or some of them, in amountsto be determined by said Regional Director for the Eighth Region.(c)Make whole Mike Dempsey, Frank Greggs, Peter Karpo-wicz (Pete Karpowicz), Edward Martinko, William Patterson(William J. Patterson), Burton Peters,William Poteet (Wil-liam E. Poteet), William Steele, and John Wunderlich, for anylosses of pay resulting from their discharges, lay offs or demo-tions by Respondents, or because of Respondents' refusal to re-instate them after the strike which started on May 26, 1937, bypayment to them of the aggregate sum of Twenty ThousandDollars ($20,000) ; such sum shall be deposited in escrow, withinthe Regional Director, Eighth Region, National Labor RelationsBoard, and distributed by said Regional Director to said per-sons, in amounts to be determined by said Regional Director forthe Eighth Region.(d)Treat Mike Dempsey, Peter Karpowicz (Pete Karpowicz),Edward Martinko, William Patterson (William J. Patterson),Burton Peters,William Poteet (William E. Poteet), and JohnWunderlich, all of whom were demoted on or about January 22,1938, in the same manner as other employees demoted in thesame department are treated under the rules and regulations ofRespondent, The Youngstown Sheet and Tube Company, ac-cording them their full rights and privileges as employeesdemoted pursuant to plant practice.(e)Hereafter permanently refrain from recognizing theplans known as Representation of Employees, located at theCampbell, Brier Hill, Indiana Harbor and South Chicago Plants;town Sheet And Tube Company, located at the Campbell Plant;the Brier Hill Employees' Association; the Association of SteelEmployees at the Indiana Harbor Plant; the Association ofSteel Employees at the South Chicago Plant; and the Steel Men'sUnion'of America, Local #410, located at the Indian HarborPlant, or their successors, as representatives of Respondents'employees, or any of them, for the purpose of dealing with Re-spondents concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of work, or other-wise dealing, with any 'of the aforesaid organizations" or theirsuccessors.1 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Immediately post in conspicuous places in their plants, andmaintain for a period of sixty (60) consecutive days from the dateof posting, notices in the form set forth in Appendix "C" hereof.(g)Notify the-Regional Director for the Eighth Region inwriting, within ten (10) days from the date of receipt of thisOrder,what steps the Respondents have taken to complyherewith.XV. The parties hereto agree, and the Board, by its approvalof this Stipulation, confirms such agreement, that none of theorganizations named in Section XIV 2 (e) hereof or their sue-:cessors shall be entitled to claim, by Petition under the Act orotherwise, the right to represent any of the employees of Re-spondents for purposes of collective bargaining in respect torates of pay, wages, hours of employment, grievances, or otherconditions of employment.XVI. It-is further stipulated and agreed that any appropriateCircuit Court of Appeals in the United States may upon appli-cation by the Board enter its decree enforcing the Order of theBoard in the form above set out. The Respondents shall begiven notice of the filing of an application for, but hereby,waive their right to contest, the entry of such decree. -XVII. The Respondents and the Union enter into this Stipu-lation solely for the purpose of disposing of -this controversyand in doing so the Respondents deny that they have at anytime engaged in the unfair labor practices alleged in the Com-plaint, or any of them, and the Union asserts that the Respond-ents did engage in said unfair labor practices.XVIII. It is understood and agreed between the Respondentsand the Union that all questions as to unfair labor practices nowor hereafter alleged to have been engaged in by the Respondents,or either of them, at any time prior to the date of this Stipula-tion, including claims for back pay, are hereby fully settled andcomposed, and the Union hereby covenants and agrees never tomake or file, or to -authorize any person or organization .to makeor file, and to instruct its officers, agents and, members not tomake or file, with the Board any charges concerning any suchunfair labor practices.If any officer, agent or member makesor files such charges, the Union will take all appropriate stepsin a bona fide endeavor to bring about their withdrawal.Noth-ing in this Stipulation shall be construed to limit in any manneror to constitute consent to any limitation of the right of A heUnion to present to the Company as a grievance any disputeor matter not settled and composed by this Stipulation, regard-less of the time or circumstances of the origin thereof. THE YOUNGSTOWN SHEET & TUBE COMPANY347XIX. This Stipulation contains the entire agreement betweenthe parties, there being no agreement of any kind, verbal orotherwise, which varies, alters or adds to this Stipulation.XX. This Stipulation is subject to the approval of the Board.Attached to said stipulation were Appendices A, B, and C, referredto therein and herein below set forth as part of our order herein.On April 2, 1941, the Board issued its order approving the abovestipulation, snaking it part of the record herein and transferring theproceeding to the Board for the purpose of entry of decision and orderby the Board pursuant to the provisions of the stipulation. 'Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTSThe respondents are Ohio corporations engaged in the business ofmanufacturing, processing, selling, and distributing iron, steel, andother metal products.Youngstown Sheet and Tube Company oper-ates plants located at Campbell and Struthers, Ohio, (the Campbellplant) Youngstown, Ohio, (the Brier Hill plant) East Chicago, Indi-ana, (the Indiana Harbor plant) and South Chicago, Illinois, (theSouth Chicago plant).During 1940 the Sheet and Tube Company,purchased iron, steel, and other products, for use in the operation ofits plants, which had a value in excess of $48,000,000.More than 50per cent of these products were purchased outside the States in whichthe various plants are located and shipped to the plants.During thesame year the Sheet and Tube Company manufactured at its plantsvarious iron, steel, and other products valued at more than $122,000,-000.More than 50 per cent of such products were shipped by it topoints outside the States in which its plants are located.Youngstown Metal Products Company is, and has been since March4, 1935, a wholly owned subsidiary of the Sheet and Tube Company.It operates a plant located at Girard, Ohio, adjacent to the Brier Hillplant of the Sheet and Tube Company.During 1940 the Metal Prod-ucts Company manufactured or processed various iron, steel, and other,products at its plant, the value of which was in excess of $1,000,000,and 85 per cent of which were sold and shipped by it to points outsidethe State of Ohio.IThe Respondents concede, for the purpose of this proceeding, thatthey are engaged in commerce and that their activities affect com-merce within the meaning of Section 2 (6) and (7) of the 'Act.We find that the above-described operations of the respondents andof each of them constitute a continuous flow of trade, traffic, and com-merce among the several States. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD-ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to,Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondents, Youngstown Sheet and Tube Companyand Youngstown Metal Products Company, their officers, agents,successors, and assigns :1.Shall not:(a) Interfere with, restrain, or coerce their employees in the exer-cise of their rights, to self-organization, to form, join, or assist-labororganizations, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.(b)Discourage membership in Steel Workers Organizing Com-mittee, Local Unions Nos. 1008, 1011, 1418, 1462, 1287, 2162, 2163, orany other labor organizations of their employees, by discrimination inregard to hire or tenure of employment or any term or condition ofemployment.(c)Dominate or interfere with the formation or administration of,or contribute financial or other support to the plans known as Repre-sentation of Employees, located at the Campbell, Brier Hill, IndianaHarbor, . and South Chicago plants; The Independent Society ofWorkers at the Plants of Youngstown Sheet And Tube Company,located at the Campbell Plant; the Brier Hill Employees' Association;the Association of Steel Employees at the Indiana Harbor-Plant; :theAssociation of Steel Employees at the South Chicago Plant; the SteelMen's Union of America, Local #410, located at the Indiana HarborPlant, or any other labor organization of their employees.2.Shall take the following affirmative action to effectuate thepolicies of the Act :(a)Offer to those persons listed in Appendix "A" hereof (exceptas otherwise indicated therein) iminechate and full reinstatement tothe same positions which they held immediately prior to May 26, 1937,or to substantially equivalent positions, without prejudice to theirseniority or other rights or privileges, subject to the ReinstatementProcedure set forth in Appendix "B" hereof.(b)Make whole those persons named in Appendix "A" hereof forany and all losses of pay resulting from their discharges, lay offs ordemotions by Respondents, or because of Respondents' refusal to rein=state them after the strike which started on May 26, 1937, by paymentto them of the aggregate sum of One Hundred Fifty Thousand Dollars($150,000) ; such sum shall be placed in escrow, within ten days ofreceipt by Respondents of a copy of this Order, with the Regional THE YOUNGSTOWN SHEET & TUBE COMPANY349Director,EighthRegion, NationalLaborRelations Board, and shallbe distributed by said Regional Director to said persons,or some ofthem, in amounts to be determined by said Regional Director for theEighthRegion.(c)Make whole Mike Dempsey, Frank Greggs, Peter Karpowicz(Pete Karpowicz),Edward Martinko,William Patterson(William J.Patterson),Burton Peters, William Poteet(William E. Poteet), Wil-liam Steele,and John Wunderlich,for any,losses of pay resulting fromtheir discharges,lay offs or demotions by Respondents,or because ofRespondents'refusal to reinstate them after the strike which startedon May 26, 1937,by payment to them of the aggregate sum. of TwentyThousand Dollars($20,000) ;such sum shall be deposited in escrow,within ten days of receipt by Respondents of a copy of this Order,with the Regional Director,Eighth Region, National Labor RelationsBoard, and distributed by said Regional Director to said persons, in'amounts to be determined by said.Regional Director for the EighthRegion.-(d)TreatMike Dempsey, Peter Karpowicz(Pete Karpowicz),Edward Martinko,WilliamPatterson(William J. Patterson),BurtonPeters,William Poteet(William E. Poteet),and John Wunderlich,all of whom were demoted on or about January 22,1938, in the samemanner as other employees demoted in the same department aretreated under the rules and regulations of Respondent,The Youngs-town Sheet andTube Company,according them their full rights andprivileges as employee,s demoted pursuant to plant practice.(e)Hereafter permanently refrain from recognizing the plansknown as Representation of Employees,located at the Campbell,Brier Hill, Indiana Harbor and South Chicago Plants ; The Inde-pendent Society ofWorkers at the Plants of Youngstown SheetAnd Tube Company,located at the Campbell Plant; the Brier HillEmployees' Association;the Association of Steel Employees at theIndiana Harbor Plant; the Association of Steel Employees at theSouth Chicago Plant; and the Steel Men's Union of America, Local#410, located at the Indiana Harbor Plant, or their successors, asrepresentatives of Respondents'employees,or any of them;for ^ thepurpose of dealing with Respondents concerning grievances, labordisputes,wages, rates of pay, hours of employment,or other condi-tions of work,or otherwise dealing with any of the "aforesaid organi-zations or their successors.(f)Immediately post in conspicuous places in their plants, andmaintain for a period of sixty(60) consecutive days from the dateof posting,notices in the form set forth in Appendix"C" hereof.(g)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10)days from the date of receipt of this Order,what steps the Respondents have taken to comply herewith. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd It Is Further Ordered that the complaint, as amended, in sofar as it alleges that the respondents discriminated in regard tothe hire and tenure of employment of John Osinoski, Carl Anzevino,John Burns, Bruce Frazer, Harry -Hray, Lester Lewis, KimeNanchoff, Andy Takach, Leonard,Vitarel and Mike Zinac, withinthe `meaning of Section 8 (3) of the Act, be, and it hereby is,'dismissed.APPENDIX "A"Adams, GeorgeAllinos, Nick (Ellinos, Nick)Ambrose, LeonardAntonucci, AntonioAulisio, Joe (Aulisio, Joseph)Bakalar, Joe-Bakich, Dan (Bakich, Dusan)Bakich,Mike (Bakich, Mich-ael)Ballabon,GeorgeBallas, Thomas (Ballas, Tom)Balogh,Stephen * (Balogh,Steve Johnson)Barbos, NickBatyske,William(Batycke,William)Bauer, Erwin (Baur, Erwin)Beardman, JohnBelichick, J. (Belichick, Joe)Bellb,Mike G.Bianco, Frank (Bianco, FrankE.)Black, David (Black, DavidG.)-Blackwell,MelvinBlaine, JohnBlaine,William, J.Borghese, PasqualeBowers,.HarryBowers, KennethBrajer,AndrewBrodner, Thomas A.Brutz, JoeBuzzaco; RaffaeleCamburis, G. (C a m b o u r i s,George)*Cameron, RudolphCasanta, ArchieCasanta, DanCasanta, V. (Casanta, Vanzel)Cerin,Mike (Cerina, Mike)Chatam,Frank(C h'a t a n,Frank)Chavich, Joe (Chavich,Joseph)Chiriac, JohnChronowski, P. (Chronowski,Peter)Chylek, JohnClarkowski, Thomas (Krokos-ky, Thomas)Clemente,AllessandroColabella,Nick (C o l o b e 11,Nick)Comsea, Ely (Comsea, Eli)Conklin, LaVerneConnor,William C. (Conner,William C.)Conti, Sam (Cunti, Sam)Copich, Joe (Copish, Joseph)Corrigan, JohnCortez,Guiseppe (Cortese,Guiseppe)Crish, TonyCricni,Tony (Crisnsi, Tony)(Crisnsi,Peter)*Not to be reinstated _THE YOUNGSTOWN SHEET & TUBE COMPANY351Daniels, B. (Daniels, Bruce J.)DaskOb, VasselDean, John (Dean, John C.)DeCinque, Patsy-DelPlato,Tony(Delplato,Tony)Di Tulio, James (DiTullio,Giro)Doroznski, HenryDritsos, Alike'Droney, RayDubash, Peter (Dubosh, Peter)Dzurnak, MikeEsposito, Joseph (Esposito,Joseph James)Evankovich, John ' (Evankovic,John)Evans, Sam (Evans, Samuel.W.)Evantush, EliEvantush,Mike _Ferklich, -George (F r k i i c h,George)Ferrar, Anthony (Ferraro, An-thony)Ferraro, AngeloFerraro, FredFiguly, GeorgePontes,Antonio(Fontes,An-toniV.)Frazeskos,George(Frazescos,George)Frolund, VictorFuryan, JoeFurrie,VincentGalardo, TomGalich, LouisGallagher,James(Gallagher,James P.)Gallagher, Thomas(Gallagher,Thomas J.)Gallaugher, JohnGarcia, ArmandoGarone, MikeGentilcore, AntonioGeorge, NickGlowacki, StanleyGreco,GuarinoGreco, Rocco_G'regovich,Mike. (Gregorich,Mike)Guidace, FrankGuidace, JohnGinlinger,Ralph (Giulinger,Ralph I.)y`Haittas, James*Halatek,WalterHarris, John (Harris, John J.)Hawveliac,- S t eve (Hawveliac,Styf)Hefferman,Edward (Heffer-nan, Edward) -Horvath, Mike (H o r w a t h,Mike)Howard,WilliamHudak, John-Jackson, BarnayJaniro, Frank 'Jeffrey, BowserJoe,MikeJulian, PatrickKadija, AndyKalmovkis, Tony (Kalmoukis,Tony)Kertis, JoeKetterer, C h a r l e s (Ketterer,Charles M.)Ketterer, Paul (Ketterer, PaulJ;.-)Khlem, JosephKonesky,- ErnestKonos, Gust (Kokinos, Gust)Koulanos, John (K o u l i n o s,John)_Kalena, George,'Kovacic, SteveKover, Joseph*Not to be reinstated. 352THE YOUNGSTOWNSHEET & TUBECOMPANYKozwara, FlorjianKrut, SteveKudla, Benjamin (Kudla, B.)Labos,Thomas (Labas,Thomas)Lagorsky, JohnLa, Master, E. (LaMaster, EarlBracy)Lauharn, JamesLebio,MikeLentz,Frank (Lentz, Francis-J.)Leon, Ross '(Leontaris, Treana-fillos)Lindsay, Joseph (Lindsay, Jo-seph R.)McLane, J. (McLane, John)Makan, John (Mecca, John)Makaronas, MikeMakrenos, SamMalik, JosefMarinos,Mikus^Marrie, Anthony (Marrie, An-thony F.)Mastopietro, Anthony'Matsagos, GeorgeMeley, AnthonyMeley, NicholasMeley, PatrickMelnik, FrankMelonis, JohnMontelone,Dominic(Monte-leone, Dominick)Montro, Pietro(Montro, Pitro)Morrison,A. C. (Morrison, An-drew C.)M,oustakis,Makis(Mastakis,Makis)Mrofchak, MikeMulgrew,John J.Mulidore, JimNaples, JoeNestich, PaulNicola, GeorgeNizlik, LawrenceNoble, Joe (DiNobile, Joe)Nocera,L e o n a r d(Nocera,.Frank)Norbert, I. (N o b e r t, 'InezMarie)Novak, JohnO'Block, JoeO'Hara, AllenO'Malley, Leo C.(Malley, LeoC.)Olsson,George(Olson, George)Oprish, JohnOstrowsky, John*Pachello,AngeloParent, James-Pattellis,Economos(Patellis,Economos)Mengione, Joe (Mingione, Joe)Pasko, MikeMeranto, JosephPerantinidis, TheodorMeranto, RalphPetrella, PhillipMeris,Aftemos (Meris, Eph-Pilatos,Mikethemias)-Pino, GeorgioMihalinko, John.Pognacinik,John (Pogacnik,Milardevich, MikeJohn William)Mihin, Steve -(Mehin, Steve)Poluski;,StineyMihin,,Tony (Mehin, Tony) ,Pompea, Dan (Pompeo, Dan)Miller,Michael (Miller, Mike)A'n d y (Popovish,Mills, BillAndy)Moisoff,Naume (E v a n o f f,Posada, Lorenzo (Pasada, Lo-Naume)_renzo)"Not tobe reinstated. THE YOUNGSTOWN SHEET & TUBE COMPANY353Potopea, Michael (Potopea, Mi-haila)Prassinos, TheodoreRadilovic,VincentRamich, MikeRamun, JoeRamunn, FrankRaschella, Charles'Rasinya,Frank (R a s i n y a,Franko)Raychevich, RadoReardon,Edmund (Reardon,Edmund F.)Reccuardulli,NicolaR. (Ri-ciardulli, Nicola R.) (Ricciar-dulli,Nicola R.)Regula, JoeRentovich,WasilRestucci, Sam (R e s t u c c i o,Sam)Ribeiro, JuanRouan, Leo*Rule, JamesRussell, IraRuzic, VinkoSantfant, SteveSaroukos, KostasSaviano,F. (Saviano, Fred-erick Thomas)Scarpine, DominicScarpine,Nickolas (Scarpine,Nick)Scarpine, Sam (Scarpine, SamP.)Scarpine, TonyShiavone,James (Schiavone,James V.)Scott, JoeSemanik, NickShep"as, AnthonySlierbine,Harry (S h e r b i n e,Harry L.)Shevetz, JoeShevetz, John (Shevetz, JohnE. )Shimoncik, KondradSimione,Anthony (Siminone,Anthony)Siscasosky,Mike (Siscarowsky,Mike)Siwiec, JohnSmrgk, C.-Stachyra, AndyStako, TonyStankoff, William C.Sterns, John (Stearns, John J.)Steele,W. A. (Steele, Warren)Stepencevic, Joe (Stepancevic,Dja)Stroney, JoeTally,Raymond (Tally, Ray-mond E.)Tarnowsky,Alexander (Tar-nowsky, Alex, Jr.)Thomas, DanThornton,Raymond (Thor-ton,Raymond)`Trampush, MikeTrobeck, Joe (Trobeck, Joe F.)Tsagaris,Charles (Tsagares,Charley)Tsagares, George (T s a g a r i s,George)Tsarnas, JackTownsend, HaroldTulj, John "Uhrin, GeorgeValesquez,Pedro (Velasques,Pedro)Virostek, Nick (Virostek, Nik)Vojnovich, Joe (V o j navieh,Joe)Wagner, Merle-Walter, George (Walter,GeorgeW.)Wilburn, Conrad*Not to be reinstated. 354DECISIONS OF NATIONAL,LABOR RELATIONS BOARDWilk, AndrewWillaims; David (Williams,David A.)Williamson,G. (Williamson,George Edwin)Willobob,John (W i l o b i b,John)Wolk, Tony**Wunderlich, JohnYannucci, VincentYarosz, Andrew-Yash, John Al. (Yash, John),Yaiiuari,Pet (Yenvari, 'Pet)(Yanvari, Pet)Yinkovich, Ivan (Yankovic,Ivan)Young, JesseZaluski, JoeZiner, JohnZuccona,A l f r e d (Zuceoni,Alfred)APPENDIX "B"REINSTATEMENT PROCEDURE(1)Application for reinstatement must be made to the employ-ment office within thirty (30) days from the date of approval of thesettlement stipulation by the Board; provided, however, that forwhat it deems good cause in any case the company will grant anextension of an additional sixty (60) days for such application.This paragraph also includes men now in the service of The UnitedStates under the Selective Training and Service Act of 1940.(2)Physical examination will be required in all cases where, hadthe employee been continuously employed, he would have receivedsuch examination under normal plant practice between the time thestrike began or the date of claimed discrimination as the case maybe, and the time of reinstatement; provided, however, that healthstandards and their application will be no more stringent in thecases of employees to be reinstated than in the cases of others nowworking in similar employment;and provided further that applicantswho are rejected on account of illness or temporary physical diffi-culties, or who fail any special physical examinations, shall have theright to reapply at any time within three (3) months after suchrejection or failure,and if they then pass the physical examinationthey will be reinstated in accordance herewith.(3)Reinstatement will be accorded to former job or a substantiallyequivalent job in the same department. If necessary for this purpose,employees hired since the strike began or since claimed discrimiha'tion, as the case may be,'and employees less entitled to any suchposition under plant practice will be displaced.In, the event neitherthe former job' nor any substantially equivalent job, held by anemployee less entitled, is working, the employee to be reinstated will**To beoffered reinstatement as a third helper. -THE YOUNGSTOZVN SHEET & TUBE COMPANY355be offered another job in the same department as nearly equivalentto the former job as possible(other employees less entitled to such'job being dismissed or displaced if necessary for that purpose), andthe employee will have a right to accept or reject any such otherposition and shall make his election immediately,but in either casehe shall be entitled to be restored to his former job or a substantiallyequivalent job, when available,if'he declares his decision to do so atthe time.If no job is available in the same department, the Companywill offer to place the employee in -another department in a job asnearly equivalent to the former job as possible.`(4)The Company will comply with its obligations under thisReinstatement Procedure within thirty(30) days after application.In the cases of men now in the service of The United States underthe Selective Training and Service Act, who have made applicationunder paragraph(1) hereof, the company will fulfill its obligationsunder this Reinstatement Procedure within forty (40) days afterdischarge from such service upon compliance by the applicant withthe requirements of said Act.(5) Reinstated employees will be entitled to the same application ofcompany rules and regulations as ,if their service had not been inter-rupted on account of the strike or other union activities.(6)Differences arising from medical findings under paragraph(2) hereof, or otherwise arising from the interpretation or applica-tion of the principles hereof, will be subject to'negotiation betweenthe company and the union, and if 'necessary to disposition by normaljudicial procedure.(7)Reinstatement,as used herein,is to be understood to include"restoration"from other positions,as well as reemployment.APPENDIX "C'NOTICE TOEMPLOYEESI1.This company will not interfere with, restrain or coerce em-ployees in the exercise of their rights to self-organization,to form,join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted ac-tivities, for the purpose'of collective bargaining or otherlmittual,aid or protection.-I.2.All employees are free to become or remain members of theSteelWorkers Organizing Committee or any other labor organiza-tion and this company will not discriminate against employees inany manner because of their membership in the Steel WorkersOrganizing Committee or any other labor organization.441843-42-vol 31-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.This company will not recognize or bargain with the plansknown as Representation of Employees, located at the Campbell,Brier Hill, Indiana Harbor, and South Chicago Plants ; The, Inde-pendent Society of Workers at the Plants of Youngstown Sheet andTube Company, located at the Campbell Plant ; the Brier Hill Em-ployees'Association; the Association of Steel Employees at theIndiana. -Harbor Plant; the Association .of. Steel Employees at theSouth Chicago Plant; or the Steel Men's Union of America, Local#410, located at the Indiana Harbor Plant, or their successors, asthe representative or representatives of any of the employees forthe purpose of dealing with the company concerning grievances,rates of pay, hours of employment, or otherwise deal with any ofsaid organizations.-4.All of 'the organizations named in Paragraph 3 have dissolvedvoluntarilyand are out of existence.THE YOUNGSTOWN SHEET-AND TUBE COMPANY.i